PD-0417-15
                                 NO. _______________________


JESUS EFRAIN ABREGO,                               §           IN THE TEXAS
Petitioner                                         §
                                                   §
VS.                                                §           COURT OF
                                                   §
                                                   §
THE STATE OF TEXAS,                                §
Appellee                                           §           CRIMINAL APPEALS

          MOTION FOR EXTENSION OF TIME TO FILE APPELLATE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Jesus Efrain Abrego, Petitioner, and files this motion for an extension of one

(1) day to file the Petition for Discretionary Review. In Support thereof, Petitioner would show

as follows:

       Petitioner was conviction was affirmed by the Seventh Court of Appeals on March 13,

2015. The deadline for filing Petitioner’s Petition for Discretionary Review was April 13, 2015.

This is Petitioner’s first request for an extension of time.

       WHEREFORE, PREMISES CONSIDERED, counsel is requesting a one (1) day

extension, until April 14, 2015, to adequately discharge his duty to his client.




                                                        April 16, 2015




                                                                                              1
                                                    Respectfully submitted,

                                                    Stickels & Associates, P.C.
                                                    John W. Stickels
                                                    P. O. Box 121431
                                                    Arlington, Texas 76012
                                                    Phone: (817) 479 - 9282
                                                    Fax: (817) 622 - 8071


                                                    BY: /S/ John W. Stickels
                                                           John W. Stickels
                                                           State Bar No. 19225300
                                                           Attorney for Jesus Efrain Abrego


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of April, 2015, a true and correct copy of the above
and foregoing Motion has been delivered to the office of the Tarrant County Criminal District
Attorney, 401 West Belknap, Fort Worth, Texas 76196.

                                                            /S/ John W. Stickels
                                                            John W. Stickels

                           CERTIFICATE OF CONFERENCE

        I hereby certify that on the 14th day of April, 2015, a conference was held between my
office and a representative for the Tarrant County District Attorney’s Office, and she stated that
she is not opposed to the granting of Petitioner’s Motion for Extension of Time.

                                                            /S/ John W. Stickels
                                                            John W. Stickels




                                                                                                2